Title: From George Washington to Brigadier Generals William Woodford and Peter Muhlenberg, 26 August 1779
From: Washington, George
To: Woodford, William,Muhlenberg, Peter


        
          Gentlemen
          West point Augt 26. 1779
        
        Mr Harrison having laid before me two Letters which he had received from Major Cabbel and also a Certificate signed by you and Colo. Davies respecting the Major’s right to promotion to a Lieutenant Colonelcy—I have been led to consider the arrangement of the Virginia line in the best manner I could from such papers as I have in my hands and I am sorry to find that there seem to be several difficulties in his case; and, that the principles and practice which have been pursued in similar instances are opposed to the allowance of his claim in the extent it is made. I have written to him fully upon the subject; but there is one point—with respect to the Virginia line which involves many cases on which I would wish to know your sentiments—and those of the Field Officers present; Viz. in what light the Officers now prisoners and who were arranged as Supernumerary but not out of the line in the first instance, are considered. It appears to me that it will be an act of the highest justice to consider the Officers in this predicament entitled to and as filling the vacancies as they happened after the arrangement at White plains. I dont know how far this may be agreable to your ideas or the expectation of the line; but if this mode is pursued—besides preserving the claims of the prisoners and advancing them on a regular scale of promotion—which both justice & a humane attention to their misfortunes certainly require, it will simplify the arrangement of the line—remove innumerable difficulties—and put it on the same footing with every other in the Army. And the mode is the more elegible as it would not work an injury to any Officer, as the whole would be promoted at the precise time or at least would obtain Commissions giving them rank when their Titles accrued—while it would prevent a wrong to the rest of the Army. I have written to the Board of War for a Copy of the arrangement transmitted from Middle Brook Camp not having one by me, and shall be very happy if matters can be so conducted as to do substantial & equal justice to all. I shall be glad to receive your Answer as

soon as circumstances will admit. I am Gentlemen with great regard & esteem Yr Most Obedt sert
        
          G. Washington
        
        
          P.S. You will be pleased to deliver the inclosed Commissions.
        
      